NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2014*
                                Decided March 27, 2014

                                        Before

                             DIANE P. WOOD, Chief Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 13‐3106

LLOYD SATERFIELD,                             Appeal from the United States District
    Plaintiff‐Appellant,                      Court for the Southern District of Illinois.

      v.                                      No. 13‐cv‐607‐GPM

RICK HARRINGTON, et al.,                      G. Patrick Murphy,
     Defendants‐Appellees.                    Judge.

                                      O R D E R

      Lloyd Saterfield, an Illinois inmate, appeals from the denial of his postjudgment
motion seeking leave to amend his petition for a writ of mandamus. We affirm.




      *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the briefs and record, we have concluded
that this case is appropriate for summary disposition. Thus, the appeal is submitted on
the briefs and record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3106                                                                            Page 2

        Saterfield, who is housed at the Menard Correctional Center, filed grievances
about being denied a kosher diet; the opportunity to participate in the activities of
Passover; and hygiene items, including a toothbrush, toothpaste, floss, and shampoo.
When he did not receive a response to his grievances, Saterfield petitioned the district
court for a writ of mandamus to compel prison officials to respond. The court screened
Saterfield’s petition and dismissed it with prejudice for failure to state a claim. See
28 U.S.C. § 1915A. The court explained that it was not empowered to issue writs of
mandamus compelling action by state officials, see id. § 1361, and that even if
Saterfield’s submission were construed as an action under 42 U.S.C. § 1983, it failed to
state a claim because inmates have no liberty interest in a particular grievance
procedure.

        Six days after entry of judgment, Saterfield sought leave under FED. R. CIV.
P. 60(b) to amend his “complaint” to assert violations of his First, Eighth, and
Fourteenth Amendments rights with regard to the infringement on his religious practice
and denial of hygienic items. He stated that an opportunity to amend his complaint was
warranted because he had been unable to conduct adequate legal research and had been
given misguided advice from inmate law clerks regarding the proper relief to seek. The
district court summarily denied Saterfield’s motion. 

       Saterfield then sought leave to appeal in forma pauperis. The district court
denied the request, commenting that any amendment seeking relief similar to
Saterfield’s initial petition would be futile, and thus the appeal was not being taken in
good faith. We later reversed that determination and granted Saterfield pauper status.

       On appeal Saterfield challenges the denial of his postjudgment motion and
argues that he should have been allowed to convert his petition for mandamus into a
§ 1983 complaint. Had the district court reviewed the substance of his grievances rather
than the grievance procedures, he says, it would have realized that he had stated
constitutional claims for religious infringement and inhumane conditions of
confinement.

       The district court did not abuse its discretion by denying leave to amend. In his
Rule 60(b) motion, Saterfield provided little indication of how he would plead
differently to cure his petition’s deficiencies. See Logan v. Wilkins, 644 F.3d 577, 583 (7th
Cir. 2011). In his motion he spoke generally of “religious and hygiene items being
denied,” but nowhere alluded to the prison grievances he now says contain the
substance of his claims. Nor did he attach to his motion a proposed amended
No. 13‐3106                                                                             Page 3

complaint, which would have alerted the district court to the nature of the claims he
wished to make. Arlin‐Golf, LLC v. Village of Arlington Heights, 631 F.3d 818, 821 (7th Cir.
2011); Crestview Vill. Apartments v. U.S. Dep’t of Housing & Urban Dev., 383 F.3d 552, 558
(7th Cir. 2004). Without more, the conclusory allegations he included in his motion did
nothing to inform the district court of the factual basis for any proposed amendment.
We conclude here only that the district court acted within its discretion to deny
Saterfield leave to amend; we express no view about the merits of any potential claims
Saterfield might have sought to pursue.

       The judgment of the district court is AFFIRMED. Saterfield incurred a strike in
the district court for filing a meritless suit, and he has incurred a second for filing this
appeal. See Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).